Name: Commission Regulation (EU) NoÃ 298/2014 of 21Ã March 2014 amending Annex II to Regulation (EC) NoÃ 1333/2008 of the European Parliament and of the Council and the Annex to Commission Regulation (EU) NoÃ 231/2012 as regards Magnesium dihydrogen diphosphate for use as raising agent and acidity regulator Text with EEA relevance
 Type: Regulation
 Subject Matter: marketing;  health;  food technology;  foodstuff;  chemistry
 Date Published: nan

 25.3.2014 EN Official Journal of the European Union L 89/36 COMMISSION REGULATION (EU) No 298/2014 of 21 March 2014 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council and the Annex to Commission Regulation (EU) No 231/2012 as regards Magnesium dihydrogen diphosphate for use as raising agent and acidity regulator (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (1), and in particular Article 10(3), Article 14 and Article 30(5) thereof, Having regard to Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (2), and in particular Article 7(5) thereof, Whereas: (1) Annex II to Regulation (EC) No 1333/2008 lays down a Union list of food additives approved for use in foods and their conditions of use. (2) Commission Regulation (EU) No 231/2012 (3) lays down specifications for food additives listed in Annexes II and III to Regulation (EC) No 1333/2008. (3) The Union list and the specifications may be updated in accordance with the common procedure referred to in Article 3(1) of Regulation (EC) No 1331/2008 either on the initiative of the Commission or following an application (4) An application for authorisation of the use of Magnesium dihydrogen diphosphate as a raising agent and acidity regulator in certain food categories was submitted on 7 April 2011 and was made available to the Member States. (5) Phosphoric acid - phosphates - di - tri- and polyphosphates (E 338 -452) are authorised for use in fine bakery ware as raising agents. Diphosphates (E 450), specified in Regulation (EU) No 231/2012, may be used as an alternative to Sodium aluminium phosphate (E541) thus reducing the aluminium content of processed foods. The currently specified diphosphates have an astringent aftertaste (pyro-taste) and may contribute to the total sodium content of food. (6) Specifications for Magnesium dihydrogen diphosphate should be set out in the Annex to Regulation (EU) No 231/2012, since the substance could be used as an alternative to the other diphosphates in order to reduce the pyro-taste and to avoid increasing the sodium level of a food. Therefore, the use of Magnesium dihydrogen diphosphatese should be authorized in the categories 6.2.1: Flours, only self-raising flour; 6.5: Noodles; 6.6: Batters; 7.1: Bread and rolls and 7.2: Fine bakery wares. The number E 450 (ix) should be assigned to Magnesium dihydrogen diphosphate. (7) Similar substances, with equal or higher magnesium content compared to Magnesium dihydrogen diphosphate, the mono- and dibasic magnesium salts of orthophosphoric acid (E343i; E343ii) are already authorised for use in the same food categories. The inclusion of Magnesium dihydrogen diphosphate as an alternative diphosphate in the annex of Regulation (EU) No 231/2012 and its subsequent use in foodstuffs will not result in an increase of phosphorous or magnesium intake. Therefore, the establishment of the specification and the specific authorisation of the use of Magnesium dihydrogen diphosphate (E 450 (ix)) as a raising agent and acidity regulator is not considered of safety concern. (8) Pursuant to Article 3(2) of Regulation (EC) No 1331/2008, the Commission is to seek the opinion of the European Food Safety Authority in order to update the Union list of food additives set out in Annex II to Regulation (EC) No 1333/2008, except where the update in question is not liable to have an effect on human health. Since the inclusion of Magnesium dihydrogen diphosphate in the annex of EC regulation 231/2012 and the authorisation of the use of Magnesium dihydrogen diphosphate (E 450 (ix)) as a raising agent is not considered of safety concern it is not necessary to seek the opinion of the European Food Safety Authority. (9) Regulations (EC) No 1333/2008 and (EU) No 231/2012 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1333/2008 is amended in accordance with Annex I to this Regulation. Article 2 The Annex to Regulation (EU) No 231/2012 is amended in accordance with Annex II to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 354, 31.12.2008, p. 16. (2) OJ L 354, 31.12.2008, p. 1. (3) Commission Regulation (EU) No 231/2012 of 9 March 2012 laying down specifications for food additives listed in Annexes II and III to Regulation (EC) No 1333/2008 of the European Parliament and of the Council (OJ L 83, 22.3.2012, p. 1). ANNEX I Annex II to Regulation (EC) No 1333/2008 is amended as follows: (1) The tabel in point (l) of Part C, is replaced by the following table: E-number Name E 338 Phosphoric acid E 339 Sodium phosphates E 340 Potassium phosphates E 341 Calcium phosphates E 343 Magnesium phosphates E 450 Diphosphates (1) E451 Triphosphates E 452 Polyphosphates (2) Part E of Annex II to Regulation (EC) No 1333/2008 is amended as follows: (a) In category 06.2.1 Flours, the following entry is inserted after the entry E 338 - 452: E 450 (ix) Magnesium dihydrogen diphosphate 15 000 (4)(81) Only self raising flour (81) the total amount of phosphates shall not exceed the maximum level for E 338 - 452 (b) In category 06.5 Noodles, the following entry is inserted after the entry E 338 - 452: E 450 (ix) Magnesium dihydrogen diphosphate 2 000 (4)(81) (81) the total amount of phosphates shall not exceed the maximum level for E 338 - 452 (c) In category 06.6 Batters, the following entry is inserted after the entry for E 338 - 452: E 450 (ix) Magnesium dihydrogen diphosphate 12 000 (4)(81) (81) the total amount of phosphates shall not exceed the maximum level for E 338 - 452 (d) In category 07.1 Bread and rolls, the following entry is inserted after the entry for E 338 - 452: E 450 (ix) Magnesium dihydrogen diphosphate 15 000 (4)(81) Only pizza dough (frozen or chilled) and tortilla  (e) In category 07.2 Fine bakery ware, the following entry is inserted after the entry for E 338 - 452: E 450 (ix) Magnesium dihydrogen diphosphate 15 000 (4)(81) (81) the total amount of phosphates shall not exceed the maximum level for E 338 - 452 (1) E 450 (ix) is not included ANNEX II In the Annex to Regulation (EU) No 231/2012, the following entry is inserted after the specifications for food additive E 450 (vii): E 450(ix) MAGNESIUM DIHYDROGEN DIPHOSPHATE Synonyms Acid magnesium pyrophosphate, monomagnesium dihydrogen pyrophosphate; magnesium diphosphate, magnesium pyrophosphate Definition Magnesium dihydrogen diphosphate is the acidic magnesium salt of diphosphoric acid. It is manufactured by adding an aqueous dispersion of magnesium hydroxide slowly to phosphoric acid, until a molar ratio about 1:2 between Mg and P is reached. The temperature is held under 60 °C during the reaction. About 0,1 % hydrogen peroxide is added to the reaction mixture and the slurry is then heated and milled. EINECS 244-016-8 Chemical name Mono magnesium dihydrogen diphosphate Chemical formula MgH2P2O7 Molecular Weight 200,25 Assay P2O5 content not less than 68,0 % and not more than 70,5 % expressed as P2O5 MgO content not less than 18,0 % and not more than 20,5 % expressed as MgO Description White crystals or powder Identification Solubility Slightly soluble in water, practically insoluble in ethanol Particle size: The average particle size will deviate between 10 and 50 Ã ¼m Purity Loss on ignition Not more than 12 % (800 °C, 0,5 hours) Fluoride Not more than 20 mg/kg (expressed as fluorine) Aluminium Not more than 50 mg/kg Arsenic Not more than 1 mg/kg Cadmium Not more than 1 mg/kg. Lead Not more than 1 mg/kg